NO CV-30                                                                              FILED
      Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 1 of 11 Page ID  #:1
                                                                             CLERK, U.S. DISTRICT COURT



                                                                                           DEC 30 2019
                                                                                        CENTRAL DISTRICT OF CALIFORNIA

                                                                                                   RS
                                                                                          BY: ___________________ DEPUTY




                                                               2:19-CV-10943-JFW-SKx




                                                                                              RECEIVED
                                                                                      CLERK, U.S. DISTRICT COURT



                                                                                       DEC 27 2019
                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                      BY: ___________________ DEPUTY
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 2 of 11 Page ID #:2
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 3 of 11 Page ID #:3
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 4 of 11 Page ID #:4
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 5 of 11 Page ID #:5
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 6 of 11 Page ID #:6
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 7 of 11 Page ID #:7
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 8 of 11 Page ID #:8
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 9 of 11 Page ID #:9
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 10 of 11 Page ID #:10
Case 2:19-cv-10943-JFW-SK Document 1 Filed 12/30/19 Page 11 of 11 Page ID #:11
